Title: To Benjamin Franklin from John Johnstone, 27 March 1778
From: Johnstone, John
To: Franklin, Benjamin


Sir
March 27th 1778
These few Lines Is to let you know the Sittiation I am in and the misfortune that has befallen me since I Left amereca. I Saild from dartmouth the 27th of June Last in a Sloop Bellonging to Mr. jon Mccob of kennebeck and bound for Martinicco and the 17th of July was taken by an armed Vessall belongin to berbaddouse [Barbados] and Carried us to St. Johns in Newfoundland and Put on bord of the Romney admirell Monttecu Commander. He wanted us to Enter wich we Refusd then he Sent us to Plimmouth whear we whear all put to Prison whear we all Remaind till the 5th of Decmber whear we being disstred for the want of Provishtion obliged us to Strive for our Leberty So we brocke out of Prison and I Maed my Excape in a Veassal Bound to Gurnsey whear I Ship on Bord of an English Cutter bound to St. Mallos in france Whear the Veasal and all the men are Stopd so then I applyed to the Comesaray for my Lebertty which he Could not but bid me apply to your honer which I houp will git my Clearance. I Remain your Most Humble and Obedtiont Sarvant
John Johnstone

P.S. My Place of abod is at woodstock In Connicticutt goverment and houp your honer will be so kind as to pitty your unforttunate Subject and Pleese to send an answer to the Comessaray of St. Mallos for my Leberty that I may Return to my Nattive Cunttary
Mr. Henary Francklin

 
Notation: J. Stone
